

FIRST AMENDMENT TO PROMISSORY NOTE




Whereas, that certain Promissory Note dated December 12, 2006, in the original
principal amount of $4,300,000 (the “Note”) was executed by iSecureTrac Corp.
(“Maker”) in favor of Consolidated Investment Services, Inc. (“Payee”); and


Whereas, Maker and Payee now desire to amend the Note to modify the Maturity
Date (as defined in the Note);


NOW THEREFORE, for and in consideration of ten dollars and other good and
valuable consideration receipt of which is hereby acknowledged, it is hereby
agreed as follows:


1. The “Maturity Date” as defined in the Note is hereby amended and restated as
follows:


“Maturity Date.” The earlier of (i) July 1, 2009; or (ii) the first date on
which Maker issues equity securities or arranges for additional indebtedness
(other than trade indebtedness incurred in the ordinary course of its business)
in a transaction or series of transactions which generates aggregate net
proceeds to the Maker of not less than $4,300,000.


2. Except as amended hereby, the Note remains the same in all respects and
remains in full force and effect.


Signed this 9th day of May, 2007.

     
MAKER:
     
ISECURETRAC CORP.,
 
a Delaware corporation
     
By: /s/ Peter A. Michel
 
Name: Peter A. Michel
 
Its: CEO
 
Federal ID #: 87-0347787
     
PAYEE:
     
CONSOLIDATED INVESTMENT SERVICES, INC.,
 
a Nevada corporation
     
By: /s/ Heather Kreager
 
Name: Heather Kreager
 
Its: Vice President
 
Federal ID #: 88-0214301

 
 
 

--------------------------------------------------------------------------------

 
 